Sale of Goods Agreement This CONTRACT FOR SALE OF GOODS is made this 26 day of May, 2016 by and between Kaskad Corp., with its principal place of business at Dimitar Petkov 119, ent. B, fl. 3, ap. 92, Sofia, Bulgaria, 1309, (“Seller”) and Kotra Link OOD, with its principal place of business atKv. Vrazhdebna, Ul. Parva 7 fl. 4, Sofia, Bulgaria, 1839 (“Buyer”) for the purchase of the goods described below: Products Size of product Price, BGN Price, USD mm x mm From To From To Scratch globe 200*200*200 42.50 68.00 25.00 40.00 Scratch map 594*841(A1) 41.00 85.00 24.00 50.00 420*594 (A2) 20.50 41.00 12.00 24.00 297*420 (A3) 10.50 25.50 6.00 15.00 Scratch Postcard 210*297 (A4) 8.50 17.00 5.00 10.00 148*210 (A5) 7.00 15.50 4.00 9.00 105*148 (A6) 5.50 12.00 3.00 7.00 Variation of the price ranges depends on the products design and style, which the Buyer will specify in Purchase order. The Purchase order should be provided 30 days in advance. 1. TERMS.
